Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).

In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison, Combinatorial alanine-scanning, Current Opinion in Chemical Biology 2001, 5:302–307.

The instant invention is drawn to an IL-2Ra ligand of claim 1, wherein the IL-2Ra ligand has a greater than 70% sequence similarity to any one of SEQ ID NOS: 4, 9, 24, 31, 44, 50, 67, 79, 100, 112, 135, 144, 154, 172, 180, 203, 210, 219, 234, 250, and 418.

	Morrison teaches “[c]ombinatorial protein libraries offer powerful tools to dissect biological phenomena. Protein libraries can be used to explore the intricate relationship between the primary amino acid sequence and protein shape, stability and activity. Mutagenesis of specific residues in proteins has proven invaluable in probing the contributions of individual amino acid sidechains to the properties of proteins.” It is further taught “[c]ombinatorial libraries of mutant proteins can be used to rapidly analyze protein function and identify important sidechain functionalities. For the examination of receptor–ligand interactions, protein libraries can be generated with either random [3,4,5*] or site-specific mutations. Saturation mutagenesis substitutes specific positions with all 20 naturally occurring amino acids [6,7]. However, substitution of a few carefully chosen amino acids can provide a thorough portrait of protein function and simplify analysis of the data. This review focuses upon 
	
Table 1 shows how rapidly one can make many mutations, single and multiple at a single amino acid position to search for functional mutant peptide/proteins using DNA mutagenesis technologies rather than single amino acid changes in peptide synthesis. Alanine mutations are well known in the prior art as Morris teaches “[a]lanine-scanning mutagenesis, a method of systematic alanine substitution, has been particularly useful for the identification of functional epitopes. Substitution with alanine removes all sidechain atoms past the β-carbon. Thus, the role of sidechain functional groups at specific positions can be inferred from alanine mutations.” This is further unpacked when Morris teaches ‘[a]lthough alanine mutagenesis provides a detailed map of functional epitopes, the method is laborious. Each alanine-substituted protein must be separately constructed, expressed, and sometimes refolded. The loss of the sidechain functionality is then assessed in an in vitro assay of protein activity. In vivo assays can minimize effort spent on protein purification and other steps, but such assays may be available for only a subset of interesting proteins.”

In addition to alanine scanning, there is also binomial mutagenesis as well as shotgun scanning available to the skilled artisan for uncovering critical residues as well as finding changes that might enhance or temper the activity of the given peptide or protein. Morris teaches, “[f]or example, a 120-residue protein can be divided into six shotgun scanning 
	
It would have been obvious to one of ordinary skill in the art to apply alanine scanning to the instant peptides of Claim 1 as taught by Morrison to obtain vital structure-function information of the peptides.   One would have been motivated to perform this analysis to gain insights into the peptides properties. One would have had a reasonable expectation of success in applying the assay to the peptides as this is a well-known method of structure-function determination, as well as other information that can be gleaned from the assay as taught by Morrison.
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection 
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). For example, both (E) and (G) are applicable to the instant invention.

 prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. Claims 1-22 and 24-28 are allowed.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654